DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 01/01/2021. Claims 1-16 have been examined and are pending.
Response to Arguments

Applicants’ arguments in the instant Amendment, filed on 01/01/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “...In the October 5, 2020 Office Action, claims 1-2, 4-7, 9-10, and 12-15 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Ptasinski et al. (US 20060039341 Al, hereinafter “Ptasinski”) in view of Forood et al (US 20170171204 Al, hereinafter “Forood”). Claims 3 and 11 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Ptasinski in view of Forood and further in view of Shiffert et al. (US 20160203522 Al, hereinafter “Shiffert”). Claims 8 and 16 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Ptasinski in view of Forood, and further in view of Cam-Winget et al. (US 20070206537 Al, hereinafter “Cam-Winget”). Applicant respectfully requests reconsideration of these rejections.... 
		The Office Action asserts that the BT communication module 2701 and the IoT device 101/201 correspond to the first transceiver and the second 
		However, Ptasinski (fails to explicitly teach but Forood teaches performing a secure connection procedure by the first transceiver and the second transceiver, wherein the secure connection procedure includes: [Forood 20170171204 A1, ¶¶0065, 0067-0068 and 0267: multiple hubs 110, 111 they may be connected via a local communication channel (e.g., Wifi, Ethernet, Power Line Networking, etc.) exchanges and servicing data requests between IoT hubs and IoT service 120; where: a Bluetooth (BT) communication module 2701 (a first transceiver)) [Forood 20170171204 A1, ¶0073: loT device 101/201 (a second transceiver) with library code: and a Bluetooth Low Enerqy (LE) radio and antenna 207 (a second transceiver) may be integrated within the low power microcontroller 200; 10198-0199: authenticating sessions (a secure connection procedure): authentication and security layers between IoT service 120 and IoT device 101]. Applicant respectfully disagrees. FIGS. 2 and 27 of Forood disclose: As illustrated in the figures, the BT communication module 2701 and the IoT device 101/201 (or BT LE radio and antenna 207) both belong to the IoT device, such that a secure connection there between is not necessary, since they were in the same device. Although paragraphs [0198]-[0199] of Forood provide details associated with the authenticating sessions between the IoT service 120 and IoT device 101, there is no need to perform a secure connection procedure between the BT communication module 2701 and the IoT device 101/201 (or BT LE radio and antenna 207).  
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Forood does disclose “performing a secure connection procedure by the first transceiver and the second transceiver.” Applicant is misinterpreting the citation of paras 0065-0068 that describe the IoT hub 110/IoT service 120 (first transceiver) communicating with IoT devices (second transceiver). In some cases, the IoT hub may act as a "master" hub providing connectivity and/or local services to IoT devices [0067-0068]. The BT device 2710 may be included in an IoT hub 110 and/or a client device 611 such as shown in FIG. 24A.
So while FIG. 27 illustrates one particular embodiment in which a Bluetooth (BT) device 2710 establishes a network socket abstraction with a BT communication module 2701 of an IoT device 101 without formally establishing a paired BT connection; the antenna assembly of the BT communication 2701 of IoT hubs and IoT service 120 devices are indeed the first transceiver; which extends to a BT communication module 2703 of the BT Device 2710 [Forood, 0258]. The antenna assembly supporting the Bluetooth Low Energy (LE) radio and antenna 207 is representative in the IoT device 101 [Forood, 0072 and Fig. 1]. 

More importantly, in Fig. 24A Forood describes an apparatus and Method for Establishing Secure Communication Channels in an Internet of Things (IoT) System;  specifically highlights the following operations to provide additional layers of authentication and security  between the IoT service 120 and IoT device 101.
Therefore, the Examiner attempted to show the connectivity capabilities occurring between IoT devices 101 (first transceiver) and IoT hubs 110/IoT services 120 (second transceiver), use the authenticating sessions between the IoT service 120 and IoT device 101 through secure socket layer (SSL) or other secure channels, like an Internet Protocol Security (IPSEC) channel, as depicted in Fig. 24a/b [Forood, 0183-0184 and 0198-0199].
Applicant’s arguments: “Further, according to the present Office Action, for limitations of “configuring the first transceiver to receive the secure connection request signal, and encrypt an authentication message with a public key corresponding to the identifier to generate a secure connection response signal to be transmitted to the second transceiver”, the Office Action asserts that: 
Part 1: According to paragraph [0199]-[0207] of Forood, IoT service 120 generates a message including the public key of the IoT service, and the public key of the IoT service is “the public key corresponding to the identification code” of the present application, and then this message is sent to the IoT device and corresponds to “a secure connection request signal” defined in claims 1 and 9 of the present application. 
Part 2: According to FIG. 19 and paragraphs [0160]-[0161] of Forood, step 1901 mentioned that the IoT service uses the IoT device public key to encrypt data/commands to create IoT device packets, and then uses the IoT hub public key to encrypt the IoT device packets to create an IoT hub package, which is said to correspond to "encrypting the authentication message with a public key."
Part 3: According to paragraph [0261] of Forood, when the BT communication module 2703 has an encrypted data packet to be sent, it uses the message read value buffer identified by the characteristic ID <65533> to start writing the encrypted data packet, and (without mentioned in the present Office Action, but should be the IoT device application logic 2702 reads the encrypted data packet from the message read value buffer and) sends an acknowledgement messages to the BT communication module, and the confirmation message corresponds to the secure connection response signal to be sent to the 2nd transmitter.
In the above assertion, the IoT service’s public key that is asserted to be the public key corresponding to the identifier in part 1 is different from the IoT device public key or the IoT hub public key that is asserted to be the public key corresponding to the identifier in part 2.”
		“Furthermore, in part 3, the BT communication module 2703 and the IoT device application logic 2702 are both provided in the IoT device 101, as shown in FIG. 27 of Forood, therefore, there is no proper motivation that a secure connection should be established there between. In above cited paragraphs, the acknowledgement message is merely a confirmation message sent for a write and read process, it is difficult to be associated with the limitations of “configuring the first transceiver to receive the secure connection request signal, and encrypt an authentication message with a public key corresponding to the identifier to generate a secure connection response signal to be transmitted to the second transceiver” defined in the original claims 1 and 9.
		Accordingly, Forood fails to disclose the limitations of “configuring the first transceiver to receive the secure connection request signal, and encrypt an authentication message with a public key corresponding to the identifier to generate a secure connection response signal to be transmitted to the second transceiver”.
The Examiner disagrees with the Applicant. The Examiner respectfully submits that Forood does disclose “configuring the first transceiver to receive the secure connection request signal, and encrypt an authentication message with a public key corresponding to the identifier to generate a secure connection response signal to be transmitted to the second transceiver.” As for the proper motivation of the BT communication module 2703 and the IoT device application logic 2702 are both provided in the IoT device 101 with respects to “configuring the first transceiver to receive the secure connection request signal, and encrypt an authentication message with a public key corresponding to the identifier to generate a secure connection response signal to be transmitted to the second transceiver.” As mentioned above, the FIG. 27 illustrates one particular embodiment in which a Bluetooth (BT) device 2710 establishes a network socket abstraction with a BT communication module 2701 of an IoT device 101 without formally establishing a paired BT connection; the antenna assembly of the BT communication 2701 of IoT hubs and IoT service 120 devices are indeed the first transceiver; which extends to a BT communication module 2703 of the BT Device 2710 [Forood, 0258]. The antenna assembly supporting the Bluetooth Low Energy (LE) radio and antenna 207 is representative in the IoT device 101 [Forood, 0072 and Fig. 1]. As such, the field of endeavor services specially adapted for wireless communication networks where self-organizing wireless networks can facilitate secure connectivity of access point (AP) and non-AP devices; where bi-directional, secure network socket abstractions may be established between two BT-enabled devices without formally pairing the BT devices using standard pairing techniques. While these techniques are described above with respect to an IoT device 101 communicating with an IoT service 120 [Forood, 0270].
The specification states that at step s102 the server receives the secure connection request signal, and server encrypts an authentication message; where the authentication message can be a random message, MD5 message and SHA. The number above the secure connection response signal represents the length of the message, which may include: an encrypted 
The encryption engine 2460 on the IoT service 120 then encrypts the message using the generated secret and transmits the encrypted message to the IoT hub 110 at 2402 [Forood, 0185].
 While Applicant argues that the public key of part 1 is different that the public key of part 2, the functionality of the public key is the same, which is to encrypt the message [Forood, 0199-207 and 0215]. Lastly, it further appears that the second transceiver generates the authentication message as a result of receiving the secure connection request signal, yet it is not quite clearly stated.
Applicant’s arguments: “The Examiner further cites paragraph [0054] of Ptasinski, which states that “if the client station was successfully configured, the status message, associated with the Step 324, may...
		Ptasinski fails to disclose the limitations of “configuring the first transceiver to receive the association request signal, and determine whether the decryption message matches with the authentication message” defined in the original claims 1 and 9 of the present application, and Forood is also silent on the limitations, and therefore fail to redeem the deficiencies of Ptasinski.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ptasinski does disclose “configuring the first transceiver to receive the association request signal, and determine whether the decryption message matches with the authentication message.” Ptasinkski is an invention that describes a method and system for exchanging setup configuration protocol information in beacon frames in a WLAN. Fig. 2 shows an exemplary system for wireless data communications comprising an extended service set (ESS) with collocation of configurators and access points (AP). Hence, the Configurator station & AP (or STA) 218 (or 208/226) is analogous to server end or 1st transceiver and Client (or non-AP) 214 (or 204/224) or 2nd transceiver, respectively. Ptasinkski teaches that “STA 204 may communicate an association request to the collocated device 208 functioning as an AP, based on the SSID that was received by the STA 204 during configuration” [Ptasinkski, 0039 and 0042]. Additionally, if the Client does not receive the configuration protocol packet type info or is unable to decrypt the configuration information in the configuration protocol packet type info message, the Client may communicate a status message based on the determination. Therefore, Ptasinkski teaches “configuring the first transceiver to receive the association request signal” and determine whether the decryption message matches with the authentication message” [Ptasinkski, 0078].
Specification states Step S106: When the server end receives the association request signal, an authentication is performed by determining whether the decryption message matches with the authentication message. If the decryption message matches with the authentication message, the method proceeds to step S107, the server15 end is configured to generate an authorization response message, and transmits the association response 
Applicant’s arguments: “...Further, Shiffert and Cam-Winget were cited in the Office Action for disclosing certain technical features, respectively. However, Shiffert and Cam-Winget are silent on the limitations of “performing a secure connection procedure by the first transceiver and the second transceiver”, “configuring the first transceiver to receive the secure connection request signal, and encrypt an authentication message with a public key corresponding to the identifier to generate a secure connection response signal to be transmitted to the second transceiver” and “configuring the first transceiver to receive the association request signal, and determine whether the decryption message matches with the authentication message”, and therefore fail to redeem the deficiencies of Ptasinski and Forood.
Accordingly, Ptasinski, Forood, Shiffert and Cam-Winget, taken alone or in combination, fail to disclose, teach or suggest at least the limitations as recited in the original claims 1 and 9 of the present application.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that both Shiffert and Cam-Winget does disclose “performing a secure connection procedure by the first transceiver and the second transceiver”... Specification describes a secure connection mechanism, which combines asymmetric cryptography mechanisms, such as SSH, TLS to a establish an interconnection in order to be established only by a specific self-organized network for subsequent unique functions; when a first transceiver 10 and a 
Shiffert describes a peer-to-peer geotargeting content with ad-hoc mesh networks which is from the same field of endeavor with respect to Self-organising networks, e.g. ad-hoc networks or sensor networks. FIG. 8 shows a wireless environment 162 including a shopping mall 164 in which an ad hoc mesh network 163 is formed for sharing location-relevant offers or other content.  In some instances of such embodiments, the process 182 may include determining whether the received resources are cryptographically secure, as indicated by block 184. As noted above, this determination may include comparing a hash value calculated by a content server 166 by inputting the resources into a hashing function to a hash value calculated by the receiving mobile computing device by inputting the received resources into the same hashing function. Upon determining that the two values match, some embodiments may deem the resources acceptable and proceed to the next step. Upon determining that the two values do not match, some embodiments may stop the process 182. [Shiffert, 0154, 0184, and Fig. 8].
Additionally, Cam-Winget describes a mesh network 600 described herein essentially uses a protocol called Adaptive Wireless Path Protocol (AWPP), where there is automatic route configuration in hierarchical wireless mesh networks [Cam-Winget, 0094]. AWPP provides efficient re-association mechanism for mesh APs to be able to fast roam or converge quickly under 
Therefore, Cam-Winget is not silent with respect to "performing a secure connection procedure by the first transceiver and the second transceiver"..., which the root AP 603 where roaming capabilities enable rapid roaming of mesh points, rapid re-establishing a secure layer-2 link to a new parent and a LWAPP tunnel between a child mesh and controller [Cam-Winget, 0136-0137]. Shiffert too performs an authentication function to determine matches of authentication messages at a server; receiving a wireless signal includes multiple transmissions back and forth between two mobile computing devices, for example, executing a handshake protocol to establish a connection, encoding recipient device and transmitting device identifiers in transmitted signals (e.g., medium access control addresses), and transmitting acknowledgment signals indicating receipt of transmitted data [Shiffert, 0171, 0183 and 0185].
	



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ptasinski et al., hereinafter (“Ptasinski”), US PG Publication (US 20060039341 A1), in view of Forood et al., hereinafter (“Forood”), US PG Publication (20170171204 A1).
Regarding claims 1 and 9, Ptasinski teaches a connection establishing method for a mesh network, the mesh network includes a first transceiver and a second transceiver, and the method comprising; connection establishing system for a mesh network, comprising: 
configuring the second transceiver to receive the secure connection response signal, decrypt the secure connection response signal by a private key to generate a decryption message, and transmit an association request signal including the decryption message to the first transceiver; [Ptasinski US 20060039341 A1, ¶0052: In Step 310, the collocated device 208 functioning as a configurator, may send an authentication response message to the client station 204 (second transceiver) (receive the secure connection response signal). ¶0053: The key 1 message, associated with the step 318, may comprise a configurator key. In step 320, the client station 204 may communicate a key2 message to the collocated device 208 functioning as a configurator. The key2 message, associated with the step 320, may comprise a client key. ¶0054: In step 322, the collocated device 208 functioning as a configurator, may communicate a configuration message to the client Station 204. The configuration message, associated with the step 322, may comprise configuration information that may be utilized to authenticate a client Station 204. The configuration information communicated in the configuration message, associated with the Step 322, may be encrypted based on the configurator key and/or the client key. In Step 324, the client Station 204 may communicate a status message to the collocated device 208 functioning as a configurator (first transceiver). The status message 324 may be sent subsequent to decryption of at least a portion of the configuration message 322 (decrypt the secure connection response signal by a private key to generate a decryption message). The client station 204 may utilize the configurator key and/or the client key to decrypt at least a portion of the configuration message, associated with the step 322 that was previously encrypted by the collocated device 208 functioning as a configurator. ¶0055: Subsequent to configuration of the client station 204 (second transceiver), the collocated device 208 functioning as a configurator (first transceiver), may not be available to configure another client station 106 during the current configurator registration window time interval. Beacon frames may be transmitted by the collocated device 208 functioning as an AP, subsequent to the configuration of the client station 204. ¶0052: In Step 310, the collocated device 208 functioning as a configurator, may send an authentication response message (receive the secure connection response signal) to the client station 204. In step 312, the client station 204 (second transceiver) may send an association request message (transmit an association request signal), associated with the Step 312, to the collocated device 208 functioning as a configurator (first transceiver)]
configuring the first transceiver to receive the association request signal, and determine whether the decryption message matches with the authentication message; [Ptasinski US 20060039341 A1, ¶0052: In step 314, the collocated device 208 functioning as a configurator (first transceiver), may send an association response message, associated with the step 314, to the client station 204.]
in response to determining that the decryption message matches with the authentication message, configuring the first transceiver to generate an authorization response message and transmit an association response signal including the authorization response message to the second transceiver, while allowing the first transceiver to establish a secure connection with the second transceiver; [Ptasinski US 20060039341 A1, ¶0054: The status message, associated with the step 324, may indicate whether the client Station 204 was successfully configured during the packet exchange] and 
configuring the second transceiver to receive the association response signal and establish the secure connection with the second transceiver. [Ptasinski US 20060039341 A1, ¶0054: If the client Station was successfully configured, the Status message, associated with the Step 324, may indicate success. The collocated device 208 functioning as a configurator, may store authentication information about the configured client 204 in persistent memory]
¶¶0065, 0067-0068 and 0267: multiple hubs 110, 111 they may be connected via a local communication channel (e.g., Wifi, Ethernet, Power Line Networking, etc.) exchanges and servicing data requests between IoT hubs and IoT service 120; where a Bluetooth (BT) communication module 2701 (a first transceiver)] [Forood 20170171204 A1, ¶0073: IoT device 101/201 (a second transceiver) with library code and a Bluetooth Low Energy (LE) radio and antenna 207 (a second transceiver) may be integrated within the low power microcontroller 200; ¶0198-0199: authenticating sessions (a secure connection procedure): authentication and security layers between IoT service 120 and IoT device 101]
configuring the second transceiver to transmit a secure connection request signal to the first transceiver, wherein the secure connection request signal includes an identifier; [Forood 20170171204 A1, ¶¶0199-207: IoT service 120 generates a message (a secure connection request signal) containing an IoT services’ unique ID: IoT service’s serial number, a timestamp, ID of factory key used to sign this unique ID (an identifier), a class of unique ID (i.e. a service), IoT service’s public key, and the signature over the unique ID. ¶0215: Message is sent to the IoT device on negotiation channel]
configuring the first transceiver to receive the secure connection request signal, and encrypt an authentication message with a public key corresponding to the identifier See ¶¶0199-207: IoT service 120 generates a message containing an IoT services’ unique ID: IoT service’s serial number, a timestamp, ID of factory key used to sign this unique ID, a class of unique ID (i.e. a service), IoT service’s public key (a public key corresponding to the identifier), and the signature over the unique ID. ¶0215: Message is sent to the IoT device on negotiation channel (a secure connection request signal). ¶¶0160-0161: A method for securely communicating commands/data to an IoT device using public/private keys is illustrated in FIG. 19.  At 1901, the IoT service encrypts the data/commands using the IoT device public key (encrypt an authentication message with a public key) to create an IoT device packet. It then encrypts the IoT device packet using IoT hub's public key to create the IoT hub packet (e.g., creating an IoT hub wrapper around the IoT device packet). ¶0261: …When BT communication module 2703 has an encrypted data packet to transmit (e.g., such as encrypted message 2403 in FIG. 24A), it starts writing the encrypted data packet, 20 bytes at a time, using the message read value buffer identified by characteristic ID <65533>, sending acknowledgement messages (a secure connection response signal to be transmitted to the second transceiver) to the BT communication module 2703 as needed via the write value buffer identified by characteristic ID <65532>]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method for exchanging setup configuration protocol information in beacon frames in a 

Regarding claims 2 and 10, the combination of Ptasinski and Forood teach claim 1 as described above.
Ptasinski teaches wherein the authentication message is a random message. [Ptasinski US 20060039341 A1, ¶0076: The encrypted passphrase field 786 may be randomly generated at the AP 102 and transmitted to the client 104 in an encrypted format]

Regarding claims 4 and 12, the combination of Ptasinski and Forood teach claim 1 as described above.
Ptasinski teaches wherein the secure connection procedure further includes: configuring the first transceiver to broadcast a beacon signal including a protection flag message; [Ptasinski US 20060039341 A1, ¶0048: at a time instant subsequent to the opening of the configurator (the first transceiver to broadcast) timing window in step 304, the collocated device 208 functioning as an AP, may transmit IEEE 802.11 beacon frames (a beacon signal) comprising authentication enablement information, in accordance with an embodiment of the invention. the authentication enablement information may comprise a flag field (including a protection flag message). ¶0059: As shown in Fig. 1 Subsequent to the button activation to open the client timing window, client station 204 waits to receive a beacon frame (a beacon signal) associated with step 305.] configuring the second transceiver to receive the beacon signal; [Ptasinski US 20060039341 A1, ¶¶0045-0046 and 0048: FIG. 3 is a diagram illustrating exemplary message exchanges based on a configuration protocol and initiated at the configurator, in accordance with an embodiment of the invention.  Activating the collocated device 208 to function as a configuration comprises entering an SSID and/or passphrase and generates configuration information designated to configure client stations 204; through receipt of beacon frames comprising authentication enablement information] and configuring the second transceiver to determine whether to perform the secure connection procedure according to the protection flag message, wherein the second transceiver is further configured to determine whether to incorporate the identifier into the security connection request signal for transmission according to the protection flag message. [Ptasinski US 20060039341 A1, ¶0048: In one embodiment of the invention, the authentication enablement information may comprise a flag field, window open, which may be set to a Boolean value to indicate whether the configurator timing window is open or closed. A logical value window open=TRUE, or a numerical value window open=1 may indicate that the configurator timing window is open, for example. A logical value window open=FALSE, or a numerical value window open=0 may indicate that the configurator timing window is closed, for example. The authentication enablement information may comprise a flag field, recently cfg, which may be set to a Boolean value to indicate whether the collocated device 208 functioning as a configurator, is ready to configure a client station 204.]
Regarding claims 5 and 13, the combination of Ptasinski and Forood teach claim 1 as described above.
Ptasinski teaches wherein the secure connection procedure further includes: configuring a timer of the second transceiver to start counting after the second transceiver transmits the secure connection request signal, wherein in response to determining that the secure connection response signal is not received within a first time period, the secure connection procedure is terminated. [Ptasinski US 20060039341 A1, ¶0048: at a time instant subsequent to the opening of the configurator (the first transceiver to broadcast) timing window in step 304, the collocated device 208 functioning as an AP, may transmit IEEE 802.11 beacon frames (a beacon signal) comprising authentication enablement information, in accordance with an embodiment of the invention. The authentication enablement information may comprise a flag field (including a protection flag message). ¶0058: The configurator timing window is closed after a time interval corresponding to a configurator timing window open duration lapses or ends. ¶0059: As shown in Fig. 1 Subsequent to the button activation to open the client timing window (configuring a timer of the second transceiver to start counting after the second transceiver transmits the secure connection request signal), client station 204 waits to receive a beacon frame associated with step 305. ¶0055: Subsequent to configuration of the client station 204, the collocated device 208 functioning as a configurator, may not be available to configure another client station 106 during the current configurator registration window time interval. These beacon frames may comprise information that indicates that the configurator timing window is closed. ¶0078: If client does not (not received) receive protocol packet type info or is unable to decrypt the configuration information, client may communicate a configuration protocol packet type status message indicate a failure of exchange messages. So configuration protocol packet type status may be communicated by configurator or client 204 at anytime to terminate the exchange of messages (determining that the secure connection response signal is not received within a first time period, the secure connection procedure is terminated)]

Regarding claims 6 and 14, the combination of Ptasinski and Forood teach claim 1 as described above.
Ptasinski teaches wherein the secure connection procedure further includes: configuring a timer of the first transceiver to start counting after the first transceiver transmits the secure connection response signal, wherein in response to determining that the association request signal is not received within a second time period, the secure connection procedure is terminated. [Ptasinski US 20060039341 A1, ¶0048: at a time instant subsequent to the opening of the configurator (the first transceiver to broadcast) timing window in step 304, the collocated device 208 functioning as an AP, may transmit IEEE 802.11 beacon frames (a beacon signal) comprising authentication enablement information, in accordance with an embodiment of the invention. The authentication enablement information may comprise a flag field (including a protection flag message). ¶0059: As shown in Fig. 1 Subsequent to the button activation to open the client timing window (configuring a timer of the second transceiver to start counting after the second transceiver transmits the secure connection request signal), client station 204 waits to receive a beacon frame associated with step 305. ¶0055: Subsequent to configuration of the client station 204, the collocated device 208 functioning as a configurator, may not be available to configure another client station 106 during the current configurator registration window time interval. These beacon frames may comprise information that indicates that the configurator timing window is closed. ¶0078: If client does not receive (not received) protocol packet type info or is unable to decrypt the configuration information, client may communicate a configuration protocol packet type status message indicate a failure of exchange messages. So configuration protocol packet type status may be communicated by configurator or client 204 at anytime to terminate the exchange of messages (determining that the secure connection response signal is not received within a second time period, the secure connection procedure is terminated). Examiner interprets that a second period will be a subsequent iterations of these exchanges, see ¶¶0042-0043 and 0046].

Regarding claim 7, the combination of Ptasinski and Forood teach claim 6 as described above.
[Ptasinski US 20060039341 A1, ¶0048: at a time instant subsequent to the opening of the configurator (the first transceiver to broadcast) timing window in step 304, the collocated device 208 functioning as an AP, may transmit IEEE 802.11 beacon frames comprising authentication enablement information, in accordance with an embodiment of the invention. The authentication enablement information may comprise a flag field. ¶0059: As shown in Fig. 1 Subsequent to the button activation to open the client timing window (to start counting after the second transceiver transmits the association request signal, wherein in response to determining that the association response signal), client station 204 waits to receive a beacon frame associated with step 305. ¶0055: Subsequent to configuration of the client station 204, the collocated device 208 functioning as a configurator, may not be available to configure another client station 106 during the current configurator registration window time interval. These beacon frames may comprise information that indicates that the configurator timing window is closed. ¶0078: If client does not receive (not received) protocol packet type info or is unable to decrypt the configuration information, client may communicate a configuration protocol packet type status message indicate a failure of exchange messages. So configuration protocol packet type status may be communicated by configurator or client 204 at anytime to terminate the exchange of messages (wherein in response to determining that the association response signal is not received within a third time period, the secure connection procedure is terminated. Examiner interprets that a third period will be a subsequent iterations of these exchanges; as such if there is no receipt of a protocol packet at anytime during the exchange, terminates. See also ¶¶0042-0043 and 0046].

Regarding claim 15, the combination of Ptasinski and Forood teach claim 14 as described above.
Ptasinski teaches wherein the timer of the first transceiver is configured to start counting after the second transceiver transmits the association request signal, and in response to determining that the secure connection response signal is not received within a third time period, the secure connection procedure is terminated.  [Ptasinski US 20060039341 A1, ¶0048: at a time instant subsequent to the opening of the configurator (the first transceiver to broadcast) timing window in step 304, the collocated device 208 functioning as an AP, may transmit IEEE 802.11 beacon frames comprising authentication enablement information, in accordance with an embodiment of the invention. The authentication enablement information may comprise a flag field. ¶0059: As shown in Fig. 1 Subsequent to the button activation to open the client timing window (wherein the timer of the first transceiver is configured to start counting after the second transceiver transmits the association request signal), client station 204 waits to receive a beacon frame associated with step 305. ¶0055: Subsequent to configuration of the client station 204 (the second ), the collocated device 208 functioning as a configurator, may not be available to configure another client station 106 during the current configurator registration window time interval. These beacon frames may comprise information that indicates that the configurator timing window is closed. ¶0078: If client does not receive (not received) protocol packet type info or is unable to decrypt the configuration information, client may communicate a configuration protocol packet type status message indicate a failure of exchange messages. So configuration protocol packet type status may be communicated by configurator or client 204 at anytime to terminate the exchange of messages (in response to determining that the secure connection response signal is not received within a third time period, the secure connection procedure is terminated ). Examiner interprets that a third period will be a subsequent iterations of these exchanges; as such if there is no receipt of a protocol packet at anytime during the exchange, terminates. See also ¶¶0042-0043 and 0046].


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ptasinski et al., hereinafter (“Ptasinski”), US PG Publication (US 20060039341 A1), in view of Forood et al., hereinafter (“Forood”), US PG Publication (20170171204 A1), in view of Shiffert et al., hereinafter (“Shiffert”), US PG Publication (20160203522A1).
Regarding claims 3 and 11, the combination of Ptasinski and Forood teach claim 1 as described above.
¶0184: In some embodiments, the content server 166 may store a private key in memory and share a public key (e.g., RSA signature keys) with the mobile computing devices 170, which may store the content server's public key in memory. Before transmitting resources for a content item, the content server 166 may calculate a hash of the resources (e.g., SHA-256 or MD5) and encrypt the resources with the private key. The receiving device may decrypt the resources and authenticate the information with the public key.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Ptasinski and Forood before him or her by including the teachings of peer-to-peer geotargeting content with ad-hoc mesh networks of Shiffert. The motivation is that it would be obvious to try determination may include comparing a hash value calculated by a content server 166 by inputting the resources into a hashing function, using SHA and/or MD5 algorithms [Shiffert, ¶0184].   
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ptasinski et al., hereinafter (“Ptasinski”), US PG Publication (US 20060039341 A1), in view of Forood et al., hereinafter (“Forood”), US PG Publication (20170171204 A1), in .
Regarding claims 8 and 16, the combination of Ptasinski and Forood teach claim 1 as described above.
However, the combination of Ptasinski and Forood fail to explicitly teach but Cam-Winget teaches wherein the first transceiver is a root access point or an extender access point in a self-organization network, and the transceiver is an extender access point or a user device in the self-organization network. [Cam-Winget 20070206537 A1, ¶0004: As shown in FIG. 6, the exemplary wireless mesh network 600 includes of two types of mesh points: a root access point (root AP, RAP) 603 (root access point), shown here on the roof of a building. ¶¶0074 and 0076: A mesh AP 605, 607, 609 has a backhaul wireless interface to connect to other mesh points, shown here as an 802.11a 5 GHz radio interface. A mesh AP 605, 607, 609 (a user device in the self-organization network) has a second wireless interface, shown here as an 802.11b,g 2.4 GHz radio interface to connect with client stations, acting as an AP for the client stations. They can be completely wireless supporting clients, communicating to other mesh APs and root APs to access an external network. A mesh AP typically includes at least two radio transceivers that can operate simultaneously, as described above.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method for exchanging setup configuration protocol information in beacon frames in a WLAN of Ptasinski before him or her by including the teachings of a system for , ¶¶0074 and 0076].   

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497